Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 12, 2020

                                       No. 04-20-00212-CR

                                        Felipe NEGRETE,
                                             Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 38th Judicial District Court, Uvalde County, Texas
                              Trial Court No. 2018-05-13279-CR
                      Honorable Camile Glasscock Dubose, Judge Presiding


                                          ORDER

        Appellant’s brief was initially due on July 1, 2020. On August 14, 2020, the clerk of this
court notified appellant’s attorney by letter that appellant’s brief was late and asked appellant’s
attorney to respond to this court in writing. Appellant’s attorney did not respond or file appellant’s
brief. On September 3, 2020, we ordered appellant’s attorney to file appellant’s brief on or before
October 5, 2020.

        On October 5, 2020, appellant’s attorney filed a motion for continuance and a motion for
extension of time, seeking an additional fourteen days to file appellant’s brief. The motions are
GRANTED. Appellant’s brief is due on or before October 19, 2020; however, no further
extensions will be granted absent extenuating circumstances.



                                                       _________________________________
                                                       Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2020.


                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court